Exhibit 99.1 March 1, 2012 Filed Via SEDAR Alberta Securities Commission Autorité des Marches Financiers British Columbia Securities Commission Manitoba Securities Commission New Brunswick Securities Commission Newfoundland Securities Commission Nova Scotia Securities Commission Ontario Securities Commission Prince Edward Island Securities Commission Saskatchewan Securities Commission Dear Sirs: Re:BAYTEX ENERGY CORP. We are pleased to advise you of the details of the upcoming meeting of the Security Holders of BAYTEX ENERGY CORP.: Meeting Type: Annual General Meeting CUSIP: 07317Q105 / CA07317Q1054 Meeting Date: May 15, 2012 Record Date of Notice: March 26, 2012 Record Date of Voting: March 26, 2012 Beneficial Ownership Determination Date: March 26, 2012 Class of Securities Entitled to Receive Notice: COMMON SHARES Class of Securities Entitled to Vote: COMMON SHARES Meeting Location: Calgary, Alberta We are filing this information in compliance with the Canadian Securities Administrators’ National Instrument 54 – 101 regarding Shareholder Communication, in our capacity as the agent for BAYTEX ENERGY CORP. Regards, “PATRICIA BEATON” PATRICIA BEATON Account Manager, Client Services cc: CDS & Co.
